Citation Nr: 1543414	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of an eye injury, to include astigmatism, hyperopia, eyelid burns, photophobia, and conjunctivitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1949 to March 1950, and from September 1950 to October 1951.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Board issued a decision reopening and remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development has been completed, and the matter is now back before the Board. 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

his appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The eye injury sustained by the Veteran while in service was transitory in nature and healed prior to separation, without residual disability.

2. Subsequent deterioration in the Veteran's vision was not the result of the eye injury sustained in service. The Veteran's bilateral refractive errors of the eye are congenital or developmental defects not subject to compensation within the meaning of applicable legislation; there was no superimposed disease or injury during service which created additional chronic disability.

3. No current ocular pathology compatible with the injury in service has been demonstrated.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for residuals of an eye injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in March 2015 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for residuals of an eye injury for a VA examination with an etiology opinion.  In June 2015, an examiner reviewed the Veteran's claims file and examined the Veteran.  The examiner provided an etiology opinion which addressed all of the Veteran's variously diagnosed eye conditions.  Although the examiner did not use the specific language used in the Board's remand, the opinion sufficiently addressed the questions the Board posed.  After obtaining the VA examination and opinion for the Veteran's claimed residuals of an eye injury in June 2015, the RO then readjudicated the Veteran's claims in a July 2015 supplemental statement of the case.  For the reasons discussed below, the Board finds that the June 2015 examiner provided an adequate rationale for his opinion.  

Thus, with respect to this claim, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].




II. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in December 2007.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  





      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in June 2014 and June 2015. In the June 2014 VA examination, the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  In March 2015, the Board requested another VA examination and medical opinion regarding the Veteran's claim.  The Board received the opinion in June 2015.  The new opinion discussed the etiology of all of the Veteran's variously diagnosed eye conditions.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III. Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes). Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d. Generally, refractive errors are not diseases for VA compensation purposes. 
38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996). In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection. Id. Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).

IV. Analysis

The Veteran has asserted that he has residuals of an eye disability, to include astigmatism, hyperopia, eyelid burns, photophobia, and conjunctivitis, due to residuals of an accident in service.  Specifically, he claimed that he injured his eyes in service in June 1949 when he sustained third degree burns of both eyelids following an accident lighting a gas stove.  He has contended that he did not wear glasses before the accident, but had progressive problems with his vision after the accident.

After a review of all the evidence of record, lay and medical; however, the Board finds that the Veteran does not have an eye disability that is subject to service connection. 

In the Veteran's January 1949 entrance examination, his distant vision was reported as 20/20 bilaterally.  Externally, the eyes showed no significant abnormality; the pupils were equal and there was normal accommodation to light.  In May 1949, conjunctivitis was noted and the Veteran's bilateral vision was 20/30.  He was treated in June 1949 for third degree burns of both eyelids sustained in an accident lighting a gas stove.  He was provided eyewash and ointment, and advised to wear dark glasses.  He was seen twice a week for boric acid wash and ointment; eventually it was noted that the Veteran's injury had improved and he was returned to duty.  Late in June 1949, it was noted that the Veteran had worn glasses since age 11, and had broken them last month going to school.  It was also noted that three weeks earlier, the Veteran had burned his hair, eyelids, and brows in a gas explosion, and was "blind" for "almost 2 hrs."  His visual acuity was 20/40 and 20/50, and he was given refraction.  

The Veteran was evaluated on several occasions in July 1949 for vision complaints.  On one occasion, he reported blurred vision and photophobia, and an examiner mentioned conjunctivitis and refractive error.  On two occasions, he reported blurring of vision of two months duration and some irritation.  The diagnosis was conjunctivitis.  The Veteran was seen again in mid-July 1949 with 20/30 visual acuity, a report of conjunctivitis, and a need for glasses.  Late in July 1949, the Veteran complained of blurring of vision and photophobia, with conjunctivitis and refractive error listed as tentative diagnoses.  An eye consultant reported varied visual acuity, and noted "almost epicanthus" of both eyes.  Again, in late July, the Veteran's visual acuity was decreased, and he complained of very blurred vision and supra-orbital headaches for more than one month.  On the Veteran's separation examination in March 1950, it was noted that the Veteran burned his face in 1949.  The Veteran had decreased visual acuity of 20/40 in each eye uncorrected, but the eyes were normal on clinical evaluation.

The report of examination on recall to active duty in September 1950 did not reveal any abnormal eye findings other than uncorrected visual acuity of 20/29 in the right eye and 20/22 in the left.  During his second period of active duty, the Veteran was hospitalized twice for other problems.  No complaints or findings of any ocular disability were recorded at these times.  On examination at separation in October 1951, ophthalmoscopic examination was normal and visual acuity was 20/40 in each eye, corrected to 20/30.

The Veteran underwent eye examinations in August 1952, September 1952,  January 1953, and September 1970.  On the initial examination, the examiner noted mild residual scarring of the right eyelid without cosmetic defect, clear cornea, and normal hyperopia with slightly microphtaline eyes.  The ophthalmologist was unable to improve the Veteran's uncorrected bilateral visual acuity of 20/50.  Externally, the Veteran's eyes were normal, except for the mild scarring of the margin of the right lid (no cosmetic defect).  The examiner noted a history of burned eyelids in service.  In September 1952, the same examiner noted marked epicanthus, which he felt was probably the result of congenital partial amblyopia and slight refractive error.  The examiner referred to the service treatment records which showed decreased visual acuity between entrance and separation from service.  The examiner felt too uncertain about the cause of the decreased vision to make a diagnosis regarding etiology.  The examiner noted a decreased visual acuity to 20/40 in both eyes. 

In January 1953, a VA examiner reported diagnoses of compound hyeropic astigmatism on the right, simple hyperopia of the left eye, and bilateral amblyopia, cause undetermined.  The examiner noted a history of poor vision since the Veteran's eyes were burned in service; headaches almost every night; and frequent sores on the eyelids.  On examination, the lids were normal, and there was no paralysis or muscular ambulance.  The pupils reacted to light and accommodation.  The corners were clear, and there was no visible scarring.  All media was clear.  The fundi appeared normal, and there was no evidence of disease of the optic disks.  The Veteran's vision was 20/50 corrected to 20/40.  The visual fields were normal.  The examiner noted that from the appearance of the eyes, she felt that the Veteran could see better than 20/40; however, she was not able to prove this with the malingering test.

In September 1970, Dr. R.E.M. indicated that the Veteran reported blurry vision ever since he had his face and eyes burned in service.  He found best corrected vision in both eyes to be 20/60.  The visual field was found to be concentrically constricted bilaterally.  Dr. R.E.M. opined that the Veteran had a genetic eye condition called Waardenburg Syndrome.  He noted that the only abnormality he could see in the Veteran's eyes was some discoloration of the iris.  Dr. R.E.M. recommended that the Veteran be reevaluated at a medical center for VA hospital to determine the cause of his vision loss.  He further noted that he found nothing to explain the Veteran's vision loss.

Various VA treatment records noted complaints of and treatment for eye trouble.  In particular, an April 1987 VA treatment record noted diagnoses of central retinal vein occlusion (CRVO), ischemic type, left eye and cystoid macular edema, left eye.  February and March 2002 evaluations for a chief complaint of blurred vision at a distance noted a history of an explosion in service which "burned vision."  They also noted CRVO in the left eye and bilateral mild cataracts.  Internal findings revealed pigment disruption in the right eye and laser treatment in the left eye.  A May 2003 low vision evaluation noted CRVO OS with LP vision, and refractive error.  The physician noted that the poor va OD cataract did not correspond with the poor vision.  A June 2003 VA treatment record noted onset of an eye condition unknown. In August 2005, the Veteran reported trouble with blurry vision . He noted a past medical history of an explosion of gasoline in his eyes.  The assessment was old CRVO, dry eyes, and nuclear sclerosis.

The Veteran submitted several buddy statements which corroborated the accident in service and noted weakness in the Veteran's eyes following service.

The Veteran was afforded a VA examination in June 2014.  The examiner noted conjunctivitis and a flash burn to the bilateral eyelids in service.  The examiner also noted a CRVO in 1980, which resulted in no light perception in his left eye, and macular degeneration of the right eye.  The examiner found that the Veteran's eye disability was less likely than not incurred in or caused by service.  He explained that the Veteran's service treatment records showed a history of conjuctivitis treatment in May, June, and July 1949.  The examiner found that the treatment was successful with no other recurrences noted.  He further noted that there were no current conjunctivitis eye conditions on examination.  The examiner explained that conjunctivitis was an exterior eye condition, therefore there was no relationship between conjunctivitis and the Veteran's loss of vision in the left eye (CRVO-vascular disease) or the reduced vision (age-related macular degeneration) and visual field loss (vascular disease) of the right eye.  As to residuals of the burns in service, the examiner noted that the Veteran's eyelid tissues were in normal age-related condition, and no scarring was noted on examination.  He found that the service treatment records recorded normal recovery of the eyelid tissue prior to separation.  The examiner found that the Veteran's loss of vision in the left eye was consistent with the CRVO which occurred in 1980.  He further found that the macular changes noted in the right eye were consistent with age-related macular degeneration.

Pursuant to the Board's March 2015 remand, the Veteran was afforded another VA examination in June 2015. The June 2015 VA examiner noted diagnoses of CRVO residuals of the left eye, macular degeneration bilaterally, cataracts bilaterally, blind bilaterally, visual field loss bilaterally, and iris atrophy.  The Veteran reported the date of onset of symptoms as June 1949.  He indicated that the above conditions began in service when a gas stove exploded and burned his eyelids and face. The Veteran reported that the condition had worsened over the years.  The examiner indicated that the Veteran was blind bilaterally with limited light perception only and severe visual field loss bilaterally as well.  The examiner noted that multiple factors contributed to the Veteran's loss of sight, to include his cataracts, macular degeneration, residuals of CRVO of the left eye, and generalized loss of retinal function commensurate with hypo-fusion to the retina associated with vascular disease.

The June 2015 examiner found multiple eye conditions superimposed that contribute to the Veteran's loss of sight: cataracts bilaterally (common sequelae with diabetes and age); residuals of previously diagnoses CRVO (1980) with scattered retinal scarring more concentrated temporal os; macular degeneration bilaterally; generalized loss of retinal function with associated visual field loss bilaterally; gradual progressive loss of vision (typical with macular degeneration and commensurate with hypofusion to the retina/cardiovascular disease).  The examiner found that the macular degeneration and the loss of retinal function were commensurate with the Veteran's history of diabetes, hypertension, and cardiovascular disease.  The examiner further noted that the Veteran was 86 years old, which was also contributory.  The examiner acknowledged the Veteran's past medical history of a fuel tank explosion in service.  The examiner noted subsequent treatment for approximately four days, and then the injury was reported as resolved.  The examiner noted that the Veteran received some treatment for conjunctivitis over several months shortly after the incident, and then no subsequent treatments related to the fuel explosion incident thereafter.  The examiner emphasized that conjunctivitis was an external eye condition.  He explained that the Veteran's ocular anomalies that have progressed to severe loss of vision and visual field loss are internal eye or cardiovascular-related anomalies.  The examiner found that conjunctivitis was not present on examination, and the Veteran's corneas were clear bilaterally.  The examiner noted mild localized areas of iris atrophy.  He noted that Dr. R.E.M. also noted iris atrophy in September 1970 and rendered a diagnosis of Waardenburg Syndrome.  The examiner found that the Veteran's cataracts were quite dense bilaterally; however, due to his macular degeneration and retinal dysfunction, a limited outcome from cataract surgery would be expected.

The examiner found that the Veteran's eye conditions were less likely than not incurred in or caused by the burn injury in service.  He explained that the Veteran's injury during service was evaluated, treated, and considered resolved.  He additionally noted that the Veteran was not treated in the subsequent years after his discharge from service.  The examiner found that the injuries incurred in service were anterior segment (external eye), and the gradual loss of sight over the years were internal eye or cardiovascular-related anomalies. 

It is not disputed that the Veteran had an eye injury during service following the June 1949 accident lighting a gas stove.  However, the Board finds that the Veteran's eye injury during service was evaluated, treated, and considered resolved.  Moreover, the record reveals that Veteran was not treated in the subsequent years after his discharge from service . In particular, following the injury, service treatment records showed subsequent treatment for approximately four days, and then the injury was reported as resolved.  Although the Veteran received some treatment for conjunctivitis over several months shortly after the incident, he did not receive any subsequent treatments related to the fuel explosion incident thereafter.  The June 2015 VA examiner found that conjunctivitis was not present on examination, and the Veteran's corneas were clear bilaterally.  The June 2015 examiner emphasized that conjunctivitis was an external eye condition, whereas his current diagnoses were internal eye conditions.  The June 2015 examiner noted that multiple factors contributed to the Veteran's loss of sight, to include his cataracts, macular degeneration, residuals of CRVO of the left eye, and generalized loss of retinal function commensurate with hypo-fusion to the retina associated with vascular disease.  As to residuals of the burns in service, the June 2014 examiner noted that the Veteran's eyelid tissues were in normal age-related condition, and there was no scarring on examination.  He found that the service treatment records recorded normal recovery of the eyelid tissue prior to separation.  

Furthermore, on the Veteran's separation examination in March 1950, it was noted that the Veteran burned his face in 1949.  The Veteran had decreased visual acuity of 20/40 in each eye uncorrected, but the eyes were normal on clinical evaluation. Moreover, the report of examination on recall to active duty in September 1950 did not reveal any abnormal eye findings other than uncorrected visual acuity of 20/29 in the right eye and 20/22 in the left.  During his second period of active duty, the Veteran was hospitalized twice for other problems.  No complaints or findings of any ocular disability were recorded at these times.  On examination at separation in October 1951, ophthalmoscopic examination was normal and visual acuity was 20/40 in each eye, corrected to 20/30. 

The Board is placing significant probative value on the June 2014 and June 2015 VA examiners' opinions that the Veteran's diagnosed eye conditions (CRVO residuals of the left eye, bilateral macular degeneration, bilateral cataracts, bilateral blindness, bilateral visual field loss, and iris atrophy) are less likely than not incurred in or caused by the burn injury in service, but are instead commensurate with the Veteran's history of diabetes, hypertension, cardiovascular disease, and his age.  Moreover, the Veteran's iris atrophy has also been attributed to Waardenburg Syndrome, a genetic eye condition.  The Board is particularly persuaded to assign great probative weight to these medical opinions because the VA examiners had the entire claims file for review and provided solid rationales for the conclusions that were grounded in the evidence of record.  Moreover, no medical opinion of record has been presented that in any way contradicts the conclusions of the examiners.  As such, there is no basis for direct service connection.
 
As to the Veteran's refractive errors, diagnosed as hyperopic astigmatism, congenital partial amblyopia, and simple hyperopia, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d. Generally, refractive errors are not diseases for VA compensation purposes. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990).  Here, with respect to the Veteran's refractive errors, diagnosed as hyperopic astigmatism, congenital partial amblyopia, and simple hyperopia, the greater weight of probative evidence is against finding that the burn injury in service created an additional disability related to the Veteran's diagnosed refractive errors.  In this regard, the June 2014 and June 2015 VA examiners found that the injuries incurred in service were anterior segment (external eye), and the gradual loss of sight over the years were internal eye or cardiovascular-related anomalies.  Therefore, service connection for the Veteran's bilateral refractive errors is not warranted.

The Veteran is competent to report symptoms of his eye injury that he may have experienced at any time.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, however, he is not competent to diagnose current residuals of his eye injury, or provide a medical nexus opinion relating his in-service injury to his current eye conditions and refractive error, because those issues present complex medical questions requiring the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1372-77 (Fed. Cir. 2007).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of an eye injury, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of an eye injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


